  Case 19-60551        Doc 12      Filed 11/26/19 Entered 11/26/19 09:57:47
                                     Document     Page 1 of 2                           EOD
                                                                                          Desc Main

                                                                                        11/26/2019
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

IN RE:                                              §
                                                    §        CASE NO. 19-60551-BP-7
MARGARET JAN HUDSON,                                §
fka Margaret Jan Swanson,                           §
                                                    §        CHAPTER 7
DEBTORS                                             §

                   ORDER GRANTING MOTION FOR RELIEF
          FROM THE AUTOMATIC STAY FILED BY BANK OF AMERICA, N.A
                        (2014 TOYOTA RAV4 VIN #2T3DFREV7EW142390)

         On November 7, 2019, a Motion for Relief from the Automatic Stay (2014 TOYOTA RAV4

VIN #2T3DFREV7EW142390) (“Motion”) was filed by Bank of America, N.A. (“Movant”) in the

above-referenced case. The Court finds that the Motion was properly served pursuant to the Federal

and Local Rules of Bankruptcy Procedure and that it contained the appropriate fourteen (14)-day

negative notice language pursuant to LBR 4001, which directed any party opposed to the granting of

the relief sought by the Motion to file a written response within fourteen days or the Motion would

be deemed by the Court to be unopposed. The Court finds that no objection or other written response

to the Motion has been timely filed by any party. Due to the failure of any party to file a timely written

response, the allegations contained in the Motion stand unopposed and, therefore, the Court finds that

good cause exists for the entry of the following order.

         IT IS THEREFORE ORDERED that the Motion for Relief from the Automatic Stay (2014

TOYOTA RAV4 VIN #2T3DFREV7EW142390) filed by Bank of America, N.A., is hereby

GRANTED so as to authorize Movant to exercise all of its contractual and state law remedies

pertaining to its interest in the Vehicle referenced in the Motion, such being a certain 2014 TOYOTA

RAV4 VIN #2T3DFREV7EW142390 (the “Vehicle”).




                                                    -1-
  Case 19-60551        Doc 12     Filed 11/26/19 Entered 11/26/19 09:57:47             Desc Main
                                    Document     Page 2 of 2




         IT IS FURTHER ORDERED that, since the Motion was unopposed by any party, the fourteen

(14)-day stay period otherwise imposed by Fed. R. Bankr. P. 4001(a)(3) shall not be applicable to this

Order.



         APPROVED AS TO FORM AND SUBSTANCE:

         BARRETT DAFFIN FRAPPIER
         TURNER & ENGEL, LLP

         By: /s/ Abbey Dreher
         Abbey Dreher                                    SIGN HERE
         Texas Bar No. 24051459
         4004 Belt Line Road, Suite 100          Signed on 11/26/2019
         Addison, Texas 75001
         Phone: (941) 341-0560                      THE HONORABLE BILL PARKER
         Fax: (512) 477-1112                        UNITED STATES BANKRUPTCY JUDGE
         edecf@bdfgroup.com
                                                                                                         PW
                                                THE HONORABLE BILL PARKER
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  -2-
